Citation Nr: 0732397	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  05-34 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of frostbite 
to both feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1971.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran testified at a Travel Board 
hearing in February 2007.   

In March 2007, the veteran submitted additional VA treatment 
records with a subsequent waiver of RO consideration, after 
discussing the matter with the undersigned at the hearing.  
Even though this evidence was not received within 90 days of 
the certification of appeal, VA is charged with constructive 
knowledge of evidence generated by VA.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, any pertinent VA medical 
evidence received prior to the issuance of a Board decision 
is considered to have been timely received by the Board for 
the purposes of 38 C.F.R. § 20.800 and § 20.1304.  See 
Chairman's Memorandum No. 01-05-09 (May 25, 2005).  For that 
reason, the Board will consider this evidence.      


FINDING OF FACT

There is no evidence of frostbite to the feet during service, 
and no link between the veteran's current foot problems and 
service from January 1967 to January 1971.


CONCLUSION OF LAW

Service connection for residuals of frostbite to both feet is 
not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Each disabling condition for which the veteran seeks service 
connection must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records.  38 C.F.R. § 3.303(a).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

The veteran contends that he has experienced bilateral foot 
numbness, itching, weakness, and sensitivity to the cold 
since exposure to frostbite during military service.  At the 
hearing, he stated that his symptoms began after repeated 
exposure to cold weather in mountainous terrain while 
assigned as a missile authenticator at an Air Force base in 
Montana.  He added that the temperature routinely reached 40 
degrees below zero Fahrenheit in the mountains, and that he 
did not have the proper snow boots for protection.  

The veteran has admitted that he received no medical 
treatment from military doctors while in service, due to fear 
of punishment for not wearing the appropriate clothing.  He 
stated that he self-medicated his feet with Vaseline, oil, 
and warm soaks.  

Service medical records are negative for any complaint, 
treatment, or diagnosis of frostbite during service.  In 
addition, although SMRs confirm that he served in Montana 
during service, the circumstances of his service are not 
clearly consistent with exposure to extreme cold.  38 C.F.R. 
§ 3.303(a).  His DD Form 214 listed his military occupational 
specialty (MOS) as a pavement maintenance specialist.  There 
is no indication in the service records of service in harsh 
conditions involving missile inspection in the mountains.  In 
fact, the veteran admitted that service records would be 
negative for treatment for frostbite or a cold-weather 
injury.  

Upon discharge in December 1970, examination of the feet was 
normal, and the veteran reported no symptoms.  Overall, the 
absence of treatment for frostbite in the SMRs or any 
indication of a problem provides evidence against the claim.  

Post-service, the veteran indicated at the hearing that he 
first received treatment for foot problems associated with 
frostbite from a private provider in January 1971, the same 
month he was discharged from service, and that this treatment 
continued for five years.  He added that these records are 
not available.  

It is again significant to note that he did not report any 
symptoms of frostbite at his discharge examination, the same 
month he alleges he first received private treatment.  Since 
the veteran was being discharged from service, he would have 
no plausible reason not to report frostbite symptoms at that 
time.    

It is significant that there is no written record of any 
complaint, let alone treatment, for any foot condition in the 
claims folder until 2004, approximately 33 years after 
discharge from service.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time (13 years) is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1332 (Fed. Cir. 2000).  Therefore, service connection may not 
be established based on chronicity in service or post-service 
continuity of symptomatology for disorder seen in service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

The Board acknowledges that the veteran is indeed competent 
to report symptoms of foot tingling, numbness, and itching 
during service and thereafter over the years.  Layno, 6 Vet. 
App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  However, the 
Board affords the veteran's lay statements and testimony less 
probative weight in light of the lack of corroborating 
medical evidence in service and thereafter.  Simply put, the 
veteran's lay contentions are not consistent with the other 
evidence of record, and are outweighed by this evidence.       

With regard to current residuals of frostbite, VA treatment 
records dated 2004 to 2006 include treatment for itching, 
pain, numbness, and scaling on both feet.  Diagnoses and 
medical observations include tinea pedis, hyperpigmentation, 
callosities, and bilateral flat feet.  The veteran also has 
diabetes mellitus and hypertension.  However, there is no 
medical evidence of current disability associated with 
residuals of a cold injury or frostbite of either foot during 
service.  That is, there is no competent evidence of a nexus 
between any current foot disorder and alleged frostbite 
during the veteran's period of active service.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).   

The Board acknowledges that VA treatment records dated in 
June 2004 and August 2004 note the veteran's 30-year reported 
history of itchy feet due to cold weather exposure during 
service.  In addition, a July 2004 VA Electromyography (EMG) 
report for the feet notes this history.  In this regard, 
medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

Indeed, upon objective examination, no VA medical provider 
provided an opinion that the veteran had current residuals 
associated with a cold weather injury during service so many 
years ago.  In fact, the EMG was normal for motor and sensory 
conduction of both feet, and VA physicians have consistently 
rendered other diagnoses for his skin problems, without 
mention of a specific cold weather diagnosis, providing more 
evidence against this claim.  

The veteran asserted at the hearing that VA physicians have 
agreed with his theory that frostbite led to his current foot 
problems.  See hearing transcript at page 14.  In any event, 
"[t]he connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Furthermore, in contrast, per earlier testimony at the 
hearing, the veteran indicated that no VA physician has 
specifically assessed the cause of his foot problems.  See 
hearing transcript at page 8.  The veteran's somewhat 
inconsistent statements provide some limited evidence against 
his claim.      

Overall, the veteran's lay assertions are outweighed by the 
service and post-service medical evidence of record, 
indicating a problem that began many many years after 
serivce.  Accordingly, absent a current diagnosis of 
residuals of a cold weather injury and any evidence of 
treatment for any alleged frostbite due to cold weather 
exposure during service, the preponderance of the evidence is 
against the issue on appeal.  38 U.S.C.A. § 5107(b).  The 
claim is denied. 

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated August 2004.  
That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claim.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

The Board also observes that the RO correctly issued the 
August 2004 VCAA notice letter prior to the October 2004 
adverse determination on appeal.  Pelegrini, 18 Vet. App. at 
120.  Thus, there is no timing or content error with regard 
to the original four elements of notice.

However, with regard to additional first element notice, a 
latter March 2006 letter from the RO further advised the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006).  Notably, the RO did not provide Dingess notice of 
the first element prior to the initial adjudication on 
appeal.  Pelegrini, 18 Vet. App. at 120.  It is important to 
note that the decision in Dingess was only recently issued by 
the Court.  Therefore, there was no basis for the VA to act 
in accordance with a Court decision that did not exist until 
March 2006.  In addition, since service connection is being 
denied, no disability rating or effective date will be 
assigned, so any timing error in providing additional notice 
is harmless error.      

In any event, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

Thus, to the extent there is a presumption of prejudice due 
to the timing error for VCAA Dingess notice, the Board finds 
that any prejudice has been rebutted in this case by the 
following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, the veteran reasonably 
understands from the notices provided what was needed.  

Specifically, the veteran submitted personal statements, 
hearing testimony, and additional VA treatment records.  In 
addition, the actual notices provided by the VA are clear and 
pertinent to the veteran's contentions, such that a 
reasonable person could understand what was required to prove 
the claim.  Any deficiency with VCAA notice did not affect 
the essential fairness of the adjudication. 

Overall, to the extent that the VA, under Sanders, may have 
erred by relying on a post-decisional document (Dingess 
letter) to conclude that adequate VCAA notice has been 
provided, the veteran was afforded a meaningful opportunity 
to participate in the adjudication of his claim.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).
    
With respect to the duty to assist, the RO has secured SMRs 
and certain VA treatment records from 2004.  At the hearing, 
the veteran stated that earlier private medical records from 
the 1970s were not available.  

Although a VA etiological opinion has not been obtained for 
the veteran's claim, the standards of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), are not met in this case.  See also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  SMRs are 
negative for frostbite or other cold weather injury to the 
feet, as are post-service records.  Further, there is neither 
medical evidence demonstrating that current foot problems are 
linked to frostbite in service, nor credible evidence of 
continuity of symptomatology for residuals of a cold weather 
injury since service.  As a whole, service and post-service 
medical records provide no basis to grant the claim, and in 
fact provide evidence against the claim, such that no basis 
for a VA examination is warranted.  The Board is satisfied 
that all relevant evidence identified by the veteran has been 
secured, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  
  
ORDER

Service connection for residuals of frostbite to both feet is 
denied.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


